11/30/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0463


                                      DA 20-0463
                                   _________________

 THOMAS T. TORNOW, P.C.,

              Plaintiff and Appellant,

       v.                                                           ORDER

 KARI K. LINCOLN,

             Defendant and Appellee.
                                _________________

       On October 28, 2020, the mediator for this appeal filed a report stating that the
case has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 November 30 2020